Case 1:18-cv-01689-CFC-SRF Document 347 Filed 10/09/20 Page 1 of 6 PageID #: 2527




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   BOEHRINGER INGELHEIM
   PHARMACEUTICALS INC., et al.,

         Plaintiffs,                           C.A. No. 18-1689-CFC-SRF
                                               (Consolidated)
   v.

   MANKIND PHARMA LTD., et al.,                REDACTED - PUBLIC VERSION
         Defendants.


               LETTER TO THE HONORABLE SHERRY R. FALLON
            FROM DEFENDANTS ZYDUS PHARMACEUTICALS (USA) INC.
        AND CADILA HEALTHCARE LTD. REGARDING DISCOVERY DISPUTES




   OF COUNSEL:                           John C. Phillips, Jr. (#110)
                                         David A. Bilson (#4986)
   Chad A. Landmon                       PHILLIPS, MCLAUGHLIN
   Edward Mathias                        & HALL, P.A.
   AXINN, VELTROP & HARKRIDER LLP        1200 North Broom Street
   90 State House Square                 Wilmington, DE 19806
   Hartford, CT 06103                    (302) 655-4200
   (860) 275-8100                        jcp@pmhdelaw.com
   clandmon@axinn.com                    dab@pmhdelaw.com
   tmathias@axinn.com
                                         Counsel for Defendants Zydus
   Brett M. Garrison                     Pharmaceuticals (USA) Inc. and Cadila
   AXINN, VELTROP & HARKRIDER LLP        Healthcare Ltd.
   950 F Street NW
   Washington, DC 20004                  Dated: October 2, 2020
   (202) 912-4700
   bgarrison@axinn.com

   Eric D. Dunbar
   AXINN, VELTROP & HARKRIDER LLP
   114 West 47th Street, Floor 22
   New York, NY 10036
   (212) 728-2200
   edunbar@axinn.com
Case 1:18-cv-01689-CFC-SRF Document 347 Filed 10/09/20 Page 2 of 6 PageID #: 2528
Case 1:18-cv-01689-CFC-SRF Document 347 Filed 10/09/20 Page 3 of 6 PageID #: 2529
Case 1:18-cv-01689-CFC-SRF Document 347 Filed 10/09/20 Page 4 of 6 PageID #: 2530
Case 1:18-cv-01689-CFC-SRF Document 347 Filed 10/09/20 Page 5 of 6 PageID #: 2531
Case 1:18-cv-01689-CFC-SRF Document 347 Filed 10/09/20 Page 6 of 6 PageID #: 2532




               EXHIBITS 1-5

             REDACTED IN

      THEIR ENTIRETY
